Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 6/18/2020.
The allowed claims are 1 and 2.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2013/0014525 to Koge, JP 2007-178026 to Watabe, and US 2011/0067421 Shiraishi. 
Koge teaches, a refrigerant circuit connecting a first indoor heat exchanger (5c, Fig. 3), a second indoor heat exchanger (5d) and an outdoor heat exchanger (3) by a refrigerant pipe in which refrigerant is enclosed, the first indoor heat exchanger and the second indoor heat exchanger connected in parallel (Fig. 3), the outdoor heat exchanger connected in series to the first indoor heat exchanger and the second indoor heat exchanger (Fig. 3), the refrigerant circuit having a compressor (1), an accumulator (4) and a four-way valve (2),  the compressor, the accumulator and the four-way valve connected between the first and second indoor heat exchangers and the outdoor heat exchanger (Fig. 3); a first indoor unit casing housing the first indoor heat exchanger; (Box C Fig. 3), a second indoor unit casing housing the second indoor heat exchanger; (Box D), a first leak detector configured to detect a leak of the refrigerant inside the first indoor unit; (39c, Fig. 7), a second leak detector configured to detect a leak of the refrigerant inside the second indoor unit; (39d), a first isolator configured to isolate the 
Watabe teaches, when at least one of the first leak detector and the second leak detector detects the leak of the refrigerant, operate the compressor while the four-way valve is set to a cooling direction to perform a pump-down operation in which the refrigerant is collected to a side of the outdoor heat exchanger. (par. 15, 16, 17).
Shiraishi teaches a pressure sensor configured to detect pressure of the refrigerant in the refrigerant pipe on the side of the outdoor heat exchanger.
However, such art does not teach, in an obvious combination with the other limitations of the claims, the controller configured to isolate the second indoor heat exchanger from the refrigerant circuit by the second isolator in the pump-down operation when the first leak detector detects the leak of the refrigerant and the second leak detector does not detect the leak of the refrigerant, to isolate the first indoor heat exchanger from the refrigerant circuit by the first isolator in the pump-down operation when the second leak detector detects the leak of the refrigerant and the first leak detector does not detect the leak of the refrigerant, to end the pump-down operation when the pressure of the refrigerant in the refrigerant pipe on the side of the outdoor heat exchanger has become equal to or lower than a pressure set in advance, and to operate the compressor while the four-way valve is set to a heating direction when a time set in advance has elapsed since the pump-down operation is started but the pressure of the refrigerant in the refrigerant pipe on the side of the outdoor heat exchanger has not become equal to or lower than the pressure set in advance. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763